Exhibit 10.2

 

Amended and Restated Lease Extension and Modification Agreement

 

Landlord’s Name / Address:

301 N. Main Street, LLC

 

5 Research Dr., Suite B

 

Ann Arbor, Michigan 48103

 

 

Tenant’s Name / Address:

Millendo Therapeutics, Inc.

 

301 N. Main Street, Suite 100

 

Ann Arbor, Michigan 48104

 

WHEREAS, the parties entered into a Lease Agreement for office space located in
the City of Ann Arbor, County of Washtenaw, State of Michigan, and commonly
known as 301 N. Main Street, Suite 100 (“Leased Premises”), dated December 31,
2017 (“Lease”); and

 

WHEREAS, the parties entered into a Lease Extension and Modification Agreement
dated October 22, 2018 (“Extension and Modification Agreement”) to extend the
term of the Lease, specify the rent due during the extension period and provide
a renewal option;

 

WHEREAS, the parties desire to amend and restate the Extension and Modification
Agreement to modify certain terms of the Extension and Modification Agreement as
set forth herein.

 

NOW, THEREFORE, in consideration of the terms and conditions of this Amended and
Restated Lease Extension and Modification Agreement, the parties agree as
follows:

 

1.              Term.  The term of the Lease Agreement shall be extended for
three (3) months from December 31, 2018 through the Lease Expiration Date of
March 31, 2019.

 

2.              Rent.  Tenant shall pay Landlord Base Rent of $ 11,720 for each
month of the three (3) month term extension with payments due in advance on the
first day of each month.

 

3.              Option to Renew.  Tenant shall, provided the Lease is in full
force and effect and Tenant is not in default under any of the terms and
conditions of the Lease at the time of notification or commencement, have the
option to extend the Lease on a month-to-month basis at the Base Rent of $11,720
for each month, on the same terms and conditions set forth in the Lease. If
Tenant elects to exercise said option, then Tenant shall provide Landlord with
written notice not less than thirty (30) days prior to the expiration of the
term of the Lease, as extended, or Tenant shall have no further or additional
right to extend or renew the term of the Lease.

 

4.              Except as expressly modified herein, all other terms and
conditions of the Lease shall remain in full force and effect.

 

The parties hereby execute this Amended and Restated Lease Extension and
Modification Agreement as of this 1st day of February, 2019.

 

301 N. Main Street, LLC

 

Millendo Therapeutics, Inc.

a Michigan limited liability company

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Eric Kchikian

 

By:

/s/ Julia C. Owens

 

Eric Kchikian

 

 

Julia C. Owens

Its:

Manager

 

Its:

President and CEO

 

--------------------------------------------------------------------------------